     Case 4:18-cv-02949 Document 58 Filed on 10/15/19 in TXSD Page 1 of 12
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                              UNITED STATES DISTRICT COURT                                October 15, 2019
                               SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                   HOUSTON DIVISION

STOCKDALE INVESTMENT GROUP INC. §
D/B/A STOCKDALE,                 §
                                 §
       Plaintiff,                §
VS.                              §                    CIVIL ACTION NO. 4:18-cv-2949
                                 §
STOCKDALE CAPITAL PARTNERS, LLC, §
et al,                           §

         Defendants.

                                MEMORANDUM AND ORDER

       This is a trademark infringement and unfair competition dispute between Plaintiff

Stockdale Investment Group d/b/a Stockdale (“Plaintiff”) and Defendants, Stockdale Capital

Partners, LLC and its affiliated companies (collectively “Defendants”), over the use of

“Stockdale.” Before the Court is Defendants’ Motion for Summary Judgment. (Doc. No. 34). After

considering the parties’ filings, all responses and replies thereto, oral argument, and the applicable

law, the Court finds that Defendants’ Motion for Summary Judgment must be DENIED.

I.     BACKGROUND

       Plaintiff is a real estate services company operating in Texas, California, and North

Carolina. (Doc. No. 53 at ¶15). It focuses on the “real estate design, construction, and property

management space.” Id. It markets itself as “Stockdale,” and has operated continuously under that

name since its inception in 1989. See (Doc. No. 41-4 at 117), (Doc. No. 53 at ¶15). “Stockdale”

was chosen as a reference to Stockdale, California, where the company was founded. (Doc. No.

53 at ¶18). Plaintiff relocated its headquarters to Texas in 2012. It registered the name “Stockdale,

LLC” and “Stockdale Capital” with the Texas Secretary of State in 2014 and 2017, respectively.

(Doc. No. 53 at ¶16). Plaintiff also attempted to register “Stockdale” as a trademark with the U.S.

                                                  1
     Case 4:18-cv-02949 Document 58 Filed on 10/15/19 in TXSD Page 2 of 12



Patent and Trademark Office (the “USPTO”), but was denied the registration in 2018 on the basis

that “Stockdale” is primarily a surname. (Doc. No. 34-8 at 2).

       Defendants “are a family of real estate investment, development, and management

companies headquartered in Los Angeles.” (Doc. No. 34-2 ¶4). Defendants have used the name

“Stockdale” continuously since their collective inception in 2013. Id. at ¶6. Defendants “are

primarily focused on the acquisition and development of real estate for commercial uses” and seek

investments from “ultra-high net worth individuals.” Id. at ¶¶7, 9. Defendants are also “involved

in leasing and property management operations, but only as it relates to themselves for their own

or their affiliates’ properties.” Id. Defendants “typically target investments, acquisitions, and

developments that are in the $50 [million] to $200 [million] range, but up to $400 [million].” Id.

at ¶8. Defendants claim they were not aware of Plaintiff prior to this claim and they maintain that

Plaintiff is not a competitor in the same marketplace. Id. at ¶10.

       Plaintiff learned of Defendants in 2017 after a broker from a real estate investment firm

contacted Plaintiff to inquire whether they were involved in marketing a pending deal. (Doc. No.

41-1 at 112). The name “Stockdale” was on a list of potential buyers. Id. Plaintiff was not in fact

involved with that deal.

       In August 2018, Plaintiff filed suit, alleging claims for relief including trademark

infringement under 15 U.S.C. § 1225(a), unfair competition under 15 U.S.C. § 1225(a), and unfair

competition under Texas common law.1 Plaintiff also sought a permanent injunction, which the

Court denied in January 2019. Defendants now move for summary judgment. Defendants contend

that Plaintiff’s mark, “Stockdale,” is not protectable because it is merely descriptive as a surname




       1
        Only three claims for relief remain at issue in this case; Plaintiff withdrew counts II, III,
VII, and VIII in its Second Amended Complaint. (Doc. No. 53).
                                                 2
       Case 4:18-cv-02949 Document 58 Filed on 10/15/19 in TXSD Page 3 of 12



or a geographical descriptor and has not acquired secondary meaning. It further contends that there

is no likelihood of confusion between Plaintiff and Defendants’ marks.

II.     LEGAL STANDARD

        Summary judgment is proper when there is no genuine dispute as to any material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A genuine issue

of material fact exists if a reasonable jury could enter a verdict for the non-moving party.

Springboards to Educ., Inc. v. Hous. Indep. Sch. Dist., 912 F.3d 805, 811 (5th Cir. 2019). The

court can consider any evidence in “the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). The evidence and inferences must be viewed in the light most favorable to the

nonmoving party. Springboards to Educ., 912 F.3d at 811.

        The moving party bears the burden of demonstrating the absence of a genuine issue of

material fact. Celotex, 477 U.S. at 322-25. Once a movant meets this burden, the burden shifts to

the nonmovant to show the existence of a genuine fact issue for trial. Id. at 321-25. In a trademark

case, “[a]lthough the secondary meaning of a mark and the likelihood of confusion are ordinarily

questions of fact, summary judgment may be upheld if the summary judgment record compels the

conclusion that the movant is entitled to judgment as a matter of law.” Bd. of Supervisors for La

State Univ. Agric. & Mech. Coll. v. Smack Apparel Co., 550 F.3d 465, 474 (5th Cir. 2008) (internal

citations omitted).

III.    ANALYSIS

        To prevail on a trademark infringement claim under the Lanham Act, 15 U.S.C. § 1051 et

seq., a plaintiff must show, first, ownership of a legally protectable mark and, second, a likelihood

of confusion created by an infringing mark. All. for Good Gov’t v. Coal. for Better Gov’t, 901 F.3d


                                                 3
     Case 4:18-cv-02949 Document 58 Filed on 10/15/19 in TXSD Page 4 of 12



498, 505 (5th Cir. 2018); Paulsson Geophysical Servs, Inc. v. Sigmar, 529 F.3d 303, 309 (5th Cir.

2008).2 The Court addresses each in turn.

       A. LEGALLY PROTECTABLE MARK

       A mark is protectable if it is distinctive, meaning it must be “capable of distinguishing the

applicant’s goods from those of others.” Amazing Spaces, Inc. v. Metro Mini Storage, 608 F.3d

225, 237 (5th Cir. 2010) (quoting Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 768 (1992)).

An identifying mark can be distinctive in one of two ways: it can be inherently distinctive, or it

can acquire distinctiveness through “secondary meaning.” Id. at 237; see also Wal-Mart Stores,

Inc. v. Samara Bros, Inc., 529 U.S. 205, 210–11 (2000).

       To determine whether a mark is distinctive, marks are often classified into categories of

generally increasing distinctiveness: they may be (1) generic, (2) descriptive, (3) suggestive,

(4) arbitrary, or (5) fanciful. Two Pesos, Inc., 505 U.S. at 768 (citing Abercrombie & Fitch Co. v.

Hunting World, Inc., 537 F.2d 4, 9 (2d Cir. 1976)). The latter three categories of marks are deemed

inherently distinctive and are entitled to protection because their intrinsic nature serves to identify

a particular source of a product. Id. By contrast, generic marks “refer to the genus of which the

particular product is a species,” and thus are never registrable as trademarks. Id.

       Descriptive marks are not inherently distinctive because they merely “identif[y] a

characteristic or quality of an article or service, such as its color, odor, function, dimensions, or

ingredients.” Pebble Beach Co. v. Tour 18 1 Ltd., 155 F.3d 526, 540 (5th Cir. 1998). A descriptive



       2
        Although Plaintiff asserts three claims for relief under the Lanham Act and Texas common
law, the same legal test applies to all three claims. Amazing Spaces, Inc. v. Metro Mini Storage,
608 F.3d 225, 230 n.7 (5th Cir. 2010) (“A trademark infringement and unfair competition action
under Texas common law presents essentially no difference in issues than those under federal
trademark infringement actions.”) (internal quotation marks omitted).
                                                  4
     Case 4:18-cv-02949 Document 58 Filed on 10/15/19 in TXSD Page 5 of 12



mark can only be protectible when it has acquired secondary meaning. Two Pesos, 505 U.S. at

769. As relevant here, terms that are “primarily merely surnames” or “primarily geographically

descriptive” are deemed to be descriptive and thus unprotectable absent a showing of secondary

meaning. See § 2(e), 15 U.S.C. § 1052(e); World Carpets, Inc. v. Dick Littrell’s New World

Carpets, 438 F.2d 482, 487 (5th Cir. 1971).

               1. Type of Mark

       Defendants contend that “Stockdale” is at best merely descriptive because it is a surname

and because it is geographically descriptive. Plaintiff contends that the mark is arbitrary. The Court

finds that Stockdale is at best descriptive as merely a surname, and accordingly does not discuss

whether the mark is geographically descriptive.

       A mark is primarily merely a surname if the surname “is the primary significance of the

mark as a whole to the purchasing public.” Earnhardt v. Kerry Earnhardt, Inc., 864 F.3d 1374,

1377 (Fed. Cir. 2017) (quoting In re Hutchinson Tech., Inc., 852 F.2d 552, 554 (Fed. Cir. 1988)).

The Trademark Board considers several factors in determining the primary significance of the

mark to the purchasing public, including: (1) the rarity of the name, (2) whether it is the name of

the applicant, (3) whether there is a significant non-surname meaning, (4) whether the designation

has the look and sound of a surname, and (5) whether the context of use contributes to the

perception of the designation as a surname. See 2 McCarthy on Trademarks and Unfair

Competition § 13:30 (5th ed.).

       The USPTO denied Plaintiff’s application to register “Stockdale” in October 2018 on the

basis that it is primarily a surname. The Court agrees. As the USPTO determined, “Stockdale” as

a surname is not rare, with 6013 entries in the Lexis database. (Doc. No. 34-8 at 2). Moreover, as

the USPTO further determined, the mark has the structure and pronunciation of a surname, there


                                                  5
     Case 4:18-cv-02949 Document 58 Filed on 10/15/19 in TXSD Page 6 of 12



is no stylization associated with the mark that would remove its primary significance from being

that of a surname, and the mark has no other known meanings. Id. Indeed, “Stockdale” is not

defined in the dictionary. See In re Hutchinson Tech. Inc., 852 F.2d at 556 (explaining that lack of

dictionary definitions is indicia that the primary significance of a mark is as a surname). Plaintiff

contends in response that “Stockdale” is also the name for several cities, neighborhoods, and public

schools across the country. (Doc. No. 34-13 at 2). However, such usage is not dispositive of the

primary significance of “Stockdale” to the public and, in any event, this evidence does not

overcome the USPTO’s prima facie case against registration. See In re Hutchinson Tech. Inc., 852

F.2d at 556. Accordingly, Plaintiff’s mark is descriptive as a surname.

               2. Secondary Meaning

       Because Plaintiff’s mark is merely descriptive, it is protectable only if it has acquired

secondary meaning. A mark develops secondary meaning “when, in the minds of the public, the

primary significance of [the mark] is to identify the source of the product rather than the product

itself.” Wal-Mart Stores, Inc., 529 U.S. at 210–11. To determine whether a mark has acquired

secondary meaning, the Fifth Circuit considers the following factors:

       (1) length and manner of use of the mark or trade dress, (2) volume of sales, (3) amount

       and manner of advertising, (4) nature of the use of the mark or trade dress in newspapers

       and magazines, (5) consumer-survey evidence, (6) direct consumer testimony, and (7) the

       defendant’s intent in copying the mark.”

Viacom Int’l v. IJR Capital Invs. LLC, 891 F.3d 178, 190 (5th Cir. 2018) (quoting Test Masters

Educ. Servs., Inc. v. Robin Singh Educ. Servs., Inc., 799 F.3d 437, 445 (5th Cir. 2015)).

       To support its contention that it has acquired secondary meaning, Plaintiff provides

evidence that it has used the “Stockdale” mark continuously for the past thirty years since its
                                                  6
     Case 4:18-cv-02949 Document 58 Filed on 10/15/19 in TXSD Page 7 of 12



inception in 1989. (Doc. No. 41-2 ¶3). Plaintiff claims that the current value of its real estate

holdings is in excess of $150 million, and that since 2013 it has expended approximately $75

million in real estate acquisitions. (Doc. No. 41-1 at 42, 97). Although Plaintiff testified that it

does not track its advertising expenditures, id. at 109, Plaintiff has provided evidence of its various

advertising and promotional efforts. For instance, it spent more than $50,000 to acquire the internet

domain name, stockdale.com (Doc. No. 41-15 Ex. B-1); it advertises its properties and brand in

trade magazines and on websites (Doc. No. 41-1 at 105–07); it pays for membership in industry

groups such as the Urban Land Institute (Doc. No. 41-7) and the International Council for

Shopping Centers (Doc. No. 41-8); and it has sponsored various events such as the Design Week

Dallas, 2018 Thrift Studio, and Light Up Lakewood (Doc. No. 41-9). Finally, Plaintiff was

recognized in the Dallas Business Journal as one of the “Best Places to Work” in 2016, 2017, and

2018. (Doc. No. 41-10).

       Notably, Plaintiff does not provide empirical evidence connecting Plaintiff’s efforts to their

efficacy in altering consumer association. However, while empirical evidence such as consumer

surveys is the strongest evidence of secondary meaning, it is not required. See, e.g., Viacom Int’l,

891 F.3d at 191. Courts in the Fifth Circuit have found secondary meaning even in the absence of

empirical evidence. For example, in Bulbs 4 East Side, the court determined that there was

sufficient evidence to demonstrate secondary meaning where the plaintiff had used the mark

continuously for some 34 years, its annual sales had increased over the past eight years to $1.4

million, its advertising expenses had grown during that period, and it enjoyed unsolicited

nationwide media coverage. Bulbs 4 East Side, Inc. v. Ricks, 199 F. Supp. 3d 1151, 1159 (S.D.

Tex. 2016); see also Smack Apparel Co., 550 F.3d 465 (5th Cir. 2008) (affirming a grant of

summary judgment on plaintiff’s claim of trademark infringement on a record without survey

                                                  7
     Case 4:18-cv-02949 Document 58 Filed on 10/15/19 in TXSD Page 8 of 12



evidence).3

       Given that Plaintiff has undisputedly used the mark for thirty years, has sizeable real estate

market value, engages in widespread advertising and promotional efforts, and has received at least

some media recognition, Plaintiff has established a genuine fact as to whether its mark has acquired

secondary meaning. While a jury may ultimately determine that there is no secondary meaning,

whether a mark has acquired secondary meaning is usually a question of fact, and in this case is

best reserved for a jury.

               3. LIKELIHOOD OF CONFUSION

       To prevail on its infringement claim, Plaintiff must also show that “the defendant’s use of

the mark creates a likelihood of confusion in the minds of potential customers as to the source,

affiliation, or sponsorship of the product at issue.” Smack Apparel, 550 F.3d at 478. A likelihood

of confusion requires a “probability of confusion, which is more than a mere possibility of

confusion.” Texas Outhouse Inc. v. Fresh Can, LLC, 266 F. Supp. 3d 928 (S.D. Tex. 2017)

(internal citation omitted). “A finding of a likelihood of confusion is a finding of fact.” Id. at 935.

       To determine whether such a likelihood of confusion exists, courts consider a non-

exhaustive list of so-called “digits of confusion,” including: (1) strength of the mark, (2) mark


       3
         Defendants urge that the evidence presented here is more analogous to that in Amazing
Spaces, Inc., 608 F.3d at 225. There, the plaintiff, a self-storage services company, sued a
competitor for infringing upon its use of a particular star symbol. The Fifth Circuit affirmed that
there was no fact issue as to whether the plaintiff’s symbol had acquired secondary meaning even
though the plaintiff had used the symbol for ten years, spent nearly $725,000 in advertising and
promoting the symbol, realized over $11.5 million in revenue since it began using the symbol, and
declarations from consumers indicated confusion when seeing rival self-storage facilities that
displayed symbols similar to that of the plaintiff. Id. at 248. However, Amazing Spaces is
materially distinguishable. In finding no secondary meaning, the court emphasized that the
plaintiff’s symbol was not prominently displayed in its advertisements. Id. It also pointed to the
absence of survey evidence and the fact that the consumer declarations showed that their confusion
stemmed from the overall architecture of the facilities, not from the similarity of the plaintiff’s and
defendant’s symbols. Id. at 248–49.
                                                  8
     Case 4:18-cv-02949 Document 58 Filed on 10/15/19 in TXSD Page 9 of 12



similarity, (3) product or service similarity, (4) outlet and purchaser identity, (5) advertising media

identity, (6) defendant’s intent, (7) actual confusion, and (8) care exercised by potential purchasers.

All. for Good Gov’t, 901 F.3d at 508. In weighing these factors, no one factor is dispositive, and a

finding of likelihood of confusion need not be supported by a majority of the factors. Id. at 508–

09. The Court evaluates each in turn.

       Strength of the mark. The strength of a mark is determined by the quality of the mark and,

more importantly, by the degree to which it is recognized in the marketplace. RE/MAX Int’l, Inc.

v. Trendsetter Realty, LLC, 655 F. Supp. 2d 679, 698 (S.D. Tex. 2009). If a mark has acquired

secondary meaning, it is deemed to be a strong mark. Viacom Int’l, 891 F.3d at 193. Here, as

discussed supra, “Stockdale” is descriptive and there is a genuine question of fact as to whether it

has acquired secondary meaning. This factor is neutral.

       Similarity of the marks. Mark similarity “is determined by comparing the marks’

appearance, sound, and meaning.” Xtreme Lashes, LLC, 576 F.3d at 228. Here, the designs of the

two marks, taken as a whole, are certainly distinguishable. They feature, for example, different

fonts, inverted color schemes, and one includes the additional words “Capital Partners.”

Nonetheless, even where marks are distinguishable, the inquiry is whether they are “similar

enough that a reasonable person could believe the two products have a common origin or

association.” Id. at 228–29 (emphasis added) (determining that although distinguishable, the

“Xtreme Lashes” and “Xtended Beauty” logos were sufficiently similar that consumers could

believe that Xtended Beauty was a product line offered by Xtreme Lashes).

       In this case, the Court finds that the parties’ marks share sufficient similarities that a

consumer could conceivably believe that Defendants are associated with Plaintiff. See Bd. of

Regents of the Univ. of Houston Sys. V. Houston Coll. of Law, 214 F. Supp. 3d 573, 589 (S.D. Tex.


                                                  9
    Case 4:18-cv-02949 Document 58 Filed on 10/15/19 in TXSD Page 10 of 12



2016) (concluding that “Houston College of Law” creates a substantial risk that potential

purchasers would believe that it was connected with the University of Houston). Such associational

confusion is particularly pertinent where, as here, both parties are real estate companies employing

the name “Stockdale” with logos containing similar color schemes. Indeed, Plaintiff’s evidence

suggests that one individual reached out to Plaintiff’s CEO after seeing “Stockdale” on a list of

potential buyers of a property he was selling. (Doc. No. 41-16 at 20). He was told that that was a

different Stockdale. This factor weighs in favor of a likelihood of confusion.

        Similarity of the services and purchaser identity. The parties dispute the extent to which

their real estate services overlap. On one hand, Defendants argue that the parties provide different

services and operate on different scales. See, e.g., (Doc. No. No. 34-2 ¶¶7, 9). While Defendants’

primary service is the acquisition and development of real estate for commercial uses, Plaintiff

assists tenants in leasing properties it does not own, acquires real estate without seeking outside

investor capital, and provides consultant services to third parties related to site selection and due

diligence. Id. Plaintiff, on the other hand, avers that the parties acquire the same types of properties,

offer property management services, and perform similar business activities. See, e.g., (Doc. No.

41 at 5). The record evidence raises factual questions regarding the extent to which the parties’

real estate services overlap. This factor is neutral.

        Advertising media identity. Defendants maintain that they do not engage in any

advertising, marketing, or sponsorships. This factor weighs against a likelihood of confusion.

        Defendant’s intent. Plaintiff does not contend that Defendants intended to benefit from

Plaintiff’s good reputation. However, proof of a defendant’s intent is not required to establish




                                                   10
    Case 4:18-cv-02949 Document 58 Filed on 10/15/19 in TXSD Page 11 of 12



trademark infringement. Luxottica Grp. S.p.A. v. Atlantic Sunglasses LLC, 2017 WL 6885602, at

*5 (S.D. Tex. Mar. 27, 2017) (quoting Am Rice, 518 F.3d at 332)). This factor is also neutral.

       Actual confusion. Plaintiff provides only tenuous evidence that consumers have confused

Defendants’ junior mark for Plaintiff’s senior mark. See Xtreme Lashes, 576 F.3d at 229. Plaintiff

cites to an email and the depositions of individuals who work in the real estate industry and are

familiar with Plaintiff to show that people confused Defendants and Plaintiff. In two of these

instances, however, while the witnesses did wrongly presume that “Stockdale” referred to Plaintiff,

the witnesses did not specifically confuse Defendants’ mark for Plaintiff’s—in other words,

Defendants’ mark was not the source of confusion. The other two instances provide a somewhat

more tenable basis for actual confusion. In one instance, following an article reporting on

Stockdale Capital Partners’ involvement with the redevelopment of a San Diego shopping mall,

Plaintiff’s managing partner received an email asking “Is this you guys?!” (Doc. No. 41-15 Exh.

A). In another instance, Hunter Brous, a real estate broker, testified that in past discussions with

third parties regarding Stockdale Investment Group and Stockdale Capital, “people have been

confused about it or asked, is this the group in California?” (Doc. No. 41-17 at 26:12-16).

       The Court finds neither the passing email inquiry nor allusions to third parties’ confusion

to be compelling evidence of actual confusion. However, actual confusion need not be proven to

establish a likelihood of confusion; this factor is accordingly neutral.

       Care exercised by potential purchasers. Courts have recognized that the more expensive

the item or service, the more care a potential purchaser will likely take in its selection. Xtreme

Lashes, 576 F.3d at 231. Defendants have demonstrated that their real estate investments are a “big

ticket” item, RE/MAX Int’l, Inc., 655 F. Supp. 2d at 698, typically ranging between $50 million

and $200 million and at times reaching up to $400 million. (Doc. No. 34-2 ¶8). Moreover, both


                                                 11
      Case 4:18-cv-02949 Document 58 Filed on 10/15/19 in TXSD Page 12 of 12



parties acknowledge that potential consumers in the real estate industry exercise a high degree of

due diligence in their dealings. See, e.g. (Doc. No. 34-5 at 138:15-24). The sophistication and

diligence involved in real estate dealings weigh against a likelihood of confusion.

        Weighing these factors, the Court is persuaded that, despite the sophistication and diligence

of potential real estate customers, a genuine fact issue remains based on the similarity of the marks

and the fact that both parties are engaged in the real estate industry. Even sophisticated real estate

entities may, at least initially, believe that the two parties are affiliated with one another, which

could cause reputational harm. Moreover, as occurred on at least one occasion discussed above,

real estate brokers evaluating bids, upon seeing “Stockdale,” may initially confuse one Stockdale

for the other, thereby causing one party to lose out on a transaction. Where the likelihood-of-

confusion analysis is closely balanced, the question should be resolved in favor of the senior user.

See SA Bay LLC v. Hall, 849 F. Supp. 2d 761, 722 (S.D. Tex. 2012) (quoting Am. Century, 295

Fed. Appx. at 638). As with secondary meaning, the question of likelihood of confusion is a heavily

fact-bound inquiry that, in this case, is best reserved for a jury.

IV.     CONCLUSION

        For the foregoing reasons, the Court DENIES Defendants’ Motion for Summary

Judgment.

        IT IS SO ORDERED.

        SIGNED at Houston, Texas, on this the 15th of October, 2019.




                                                        HON. KEITH P. ELLISON
                                                        UNITED STATES DISTRICT JUDGE


                                                  12
